DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 05/14/2021 has been received and considered. Claims 1-20 are presented for examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." As to paragraph [0038], it references “A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag” and "Cryptanalysis of Knapsack Cryptography". Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The disclosure is objected to because paragraph [0038] contains embedded hyperlinks and/or other form of browser-executable code, see "A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag, Published Online April 2017 in MECS (http://www.mecs-press.net), Cryptanalysis of Knapsack Cryptography, Georgia Tech Fall 2013, https://web.eecs.umich.edu/~cpeikert/lic13/lec05.pdf". Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

The disclosure reads:
''[0038]… A Fast Heuristic Algorithm for Solving High Density Subset Sum Problems by Akash Nag, Published Online April 2017 in MECS (http://www.mecs-press.net), Cryptanalysis of Knapsack Cryptography, Georgia Tech Fall 2013, https://web.eecs.umich.edu/~cpeikert/lic13/lec05.pdf; and Mandal, Avradip, and Arnab Roy. "Relational Hash: Probabilistic hash for verifying relations, secure against forgery and more." Annual Cryptology Conference. Springer, Berlin, Heidelberg, 2015, all of which are incorporated herein by reference in their entirety'

An incorporation by reference of essential material to a publication is improper under 37 CFR 1.57(d). MPEP § 608.01 (p) Completeness of Specification reads:
'2. Improper Incorporation. 37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h))... A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g)'.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1, line(s) 5 and 11 set forth features that may or may not occur in the future. The terms "enable" and "allow for" indicate the lack of a positive recitation of the functionality that is recited for which a potential infringer would know with certainty whether or not he or she would be infringing the recited features. "Enable" and "allow for" are merely potential acts that may or 
As to claims 8 and 14, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method, independent claim 8 recites storage media, and independent claim 14 recites a system (process, machine, manufacture= 2019 PEG Step 1 =yes) comprising obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem; manipulating the random integers, the divisor, and the remainder to obtain inputs that enable an information processing apparatus to solve random modular subset sum problems according to an Ising Model, the manipulating including: generating an Ising Model connection weight matrix "W" with elements determined based on the random integers; generating an Ising Model bias vector "b" with elements determined based on the remainder; converting values of "W" and "b" into binary format to allow for input of "W" and 
Claims 1-20 are substantially drawn to mathematical concepts. As to the “manipulating the… random integers, the divisor, and the remainder to obtain inputs” and 'converting values of "W" and "b" into binary format' limitations, manipulating integers/numbers and converting values of a matrix and vector into binary format are mathematical relationships and/or calculations. As to the “generating an Ising Model… matrix… vector” limitations, matrices and vectors are mathematical relationships, formulas or equations, and/or calculations. As to the “providing the matrix and the vector to the information processing apparatus… and obtain an output from the information processing apparatus that represents… integers… as a solution to the random modular subset sum problem” limitations, solving matrices and vectors to obtain integers are mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). As to the “obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem” limitations, although they could be established via math (see for example dependent claims 9 or 15 or in the specification "[0056]… the multiple random integers, the divisor, and the remainder may be obtained from a cryptographic hashing technique"), it appears to be analogous to “mere data gathering”. As to the "obtain inputs that enable an information processing apparatus", 'allow for input of "W" and "b" to the information processing apparatus', and 'providing the matrix "W" and the vector "b" to the information processing apparatus', they are also analogous to “mere data gathering”. As to the "obtaining an output from the information processing apparatus that represents… integers", (2019 PEG Step 2A, Prong Two), including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 8, and 14 are not patent eligible.
The claims recite the additional element(s) of an information processing apparatus. It is routine, well known and conventional in the pertinent art. Joshua Alspector, (Alspector hereinafter), U.S. Patent 4874963, discloses 'Cooper et al. U.S. Pat. No. 3,950,733, issued on Apr. 13, 1976 discloses "an adaptive information processing system including neuron-like circuits called mnemonders which couple various ones (or a multiplicity) of the input terminals with various ones (or a multiplicity) of the output terminals" (see col. 7, lines 21-26). Leon N. Cooper, (Cooper hereinafter), U.S. Patent 3950733 , discloses "adaptive information processing systems… also known as learning machines, neuron networks, trainable systems, self-organizing devices, and/or adaptive memory systems or devices" (see col. 1, lines 5-10). Mohammed I. El-Naggar, (El-Naggar hereinafter), U.S. Patent 5061866, discloses "electronic circuitry for information processing and more particularly relates to vector scalar product circuits and the use of such product circuits in the construction of neuron circuits and neural networks analogous to the Hopfield type" (see col. 1, lines 7-12) and "BACKGROUND ART Neural networks are electronic circuits for processing information and emulate the functions of the biological neuron of the human brain" (see col. 1, lines 14-17). Stephen J. Engel, (Engel hereinafter), U.S. Patent 5033020, discloses "information processing systems, and more specifically, to a neural network type of information processing system that couples a set of (2019 PEG Step 2B: NO). The claim is not patent eligible.
Claims 2-7, 10-13, and 16-20 are substantially drawn to mathematical relationships, formulas, equations, or calculations – mathematical concepts. 

As to claims 8-13, they are rejected because the applicant has provided evidence that the applicant intends the term "non-transitory computer-readable storage media” to include non-statutory matter. The applicant describes a non-transitory computer-readable storage media as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see ‘[0044]… By way of example, and not limitation, such computer-readable storage media may include tangible or non-transitory computer-readable storage media including… any other non-transitory storage medium which may be used to carry… the term "non-transitory" as explained in the present disclosure should be construed to exclude only those types of transitory media that were found to fall outside the scope of patentable subject matter in the Federal Circuit decision of In re Nuijten, 500 F.3d 1346 (Fed. Cir. 2007). Combinations of the above may also be included within the scope of computer-readable media’). The words "storage" and/or "physical" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is an examiner’s statement of reasons for allowance:
While Alspector discloses 'Cooper et al. U.S. Pat. No. 3,950,733, issued on Apr. 13, 1976 discloses "an adaptive information processing system including neuron-like circuits called mnemonders which couple various ones (or a multiplicity) of the input terminals with various ones (or a multiplicity) of the output terminals" (see col. 7, lines 21-26),
Cooper discloses "adaptive information processing systems… also known as learning machines, neuron networks, trainable systems, self-organizing devices, and/or adaptive memory systems or devices" (see col. 1, lines 5-10),
El-Naggar discloses "electronic circuitry for information processing and more particularly relates to vector scalar product circuits and the use of such product circuits in the construction of neuron circuits and neural networks analogous to the Hopfield type" (see col. 1, lines 7-12) and "BACKGROUND ART Neural networks are electronic circuits for processing information and emulate the functions of the biological neuron of the human brain" (see col. 1, lines 14-17),
Engel discloses "information processing systems, and more specifically, to a neural network type of information processing system that couples a set of input signals into one or more output signals according to a particular algorithm" (see col. 1, lines 6-10),
and Engel(1) discloses "an information processing… system to calculate output values for a group of neurons" (see col. 2, lines 60-62),
none of these references taken either alone or in combination and with the prior art of record discloses

in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the IDS objections, deficiencies remain.
Regarding the Specification objections, deficiencies remain. Applicant argues, (see page 7, next to last paragraph):
‘… the PDF of the specification as original filed and in PAIR does not include any underlying to indicate that web addresses contain an embedded hyperlink. Accordingly, the objection is improper…’

MPEP § 608.01 reads:
"... VII. HYPERLINKS AND OTHER FORMS OF BROWSER-EXECUTABLE CODE IN THE SPECIFICATION... 37 CFR 1.57(e) states that an incorporation by reference by hyperlink or other form of browser-executable code is not permitted. Examples of a hyperlink or a browser-executable code are a URL placed between these symbols "< >" and http:// followed by a URL address...".

Examiner's response:
Applicant's argument is not persuasive, because MPEP § 608.01 reads: "... an incorporation by reference by hyperlink or other form of browser-executable code is not the PDF of the specification as original filed and in PAIR does not include any underlying to indicate that web addresses contain an embedded hyperlink', as argued.
Regarding the Claim Interpretations, the amendment corrected all issues and the Claim Interpretations are withdrawn.
Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn. The amendment created new deficiencies.
Regarding the rejections under 101 of claim as directed to software per se, the amendment corrected all deficiencies and the rejections are withdrawn. 
Regarding the rejections under 101 abstract idea, Applicant argues, (see page 8, 2nd paragraph to page 9, last paragraph):
‘… Elements of the amended claims recite, for example, "manipulating the plurality of random integers, the divisor, and the remainder to obtain inputs that enable an information processing apparatus to solve random modular subset sum problems according to an Ising Model" and "converting values of 'W' and 'b' into binary format to allow for input of 'W' and 'b' to the information processing apparatus." These claim elements are used to obtain an output by the information processing apparatus, which obtains "a set of integers of the plurality of random integers where a sum of the set of integers divided by the divisor results in an integer quotient and the remainder." Thus, the claims are not directed toward a mathematical formula itself; rather, the claims are directed toward enabling an information processing apparatus to solve random modular subset sum problems…’

Examiner's response:
Applicant's argument is not persuasive, because manipulating integers/numbers and converting values of a matrix and vector into binary format are mathematical relationships and/or calculations. Mathematical relationships and/or calculations cannot be "additional elements", because math is an abstract idea. Applicant argues "elements", but the guidance calls for "additional elements". About "additional elements", BASCOM reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). 

Applicant further argues, (see page 10, 1st paragraph to page 11, 1st paragraph):
‘… the claims recite a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification…
In particular, Random Modular Subset Sum (RMSS) problems represent "a class of optimization problems," and annealing systems, such as an information processing apparatus, "use a heuristic approach to obtain solutions to optimization problems." See Specification, ¶ [0011]. However, "inputs typically used to solve RMSS problems may not be configured in a manner that allows an annealing system to solve the RMSS problem efficiently." Id at ¶ [0012]. As described in the Specification, "digital or quantum annealing systems may be useful in helping solve RMSS problems, which may improve some technical fields such as cryptanalysis." Id. at ¶ [0011].
… amended claims are integrated into a practical application because the amended claims recite elements that enable information processing apparatuses to solve random modular subset sum problems. The amended claims disclose steps for "manipulating the plurality of random integers, the divisor, and the remainder to obtain inputs that enable an information processing apparatus to solve random modular subset sum problems." For example, some steps included in the amended claims include "generating an Ising model connection weight matrix 'W,"' "generating an Ising model bias vector 'b,"' and "converting values of 'W' and 'b' into binary format to allow for input of 'W' and 'b' to the information processing apparatus." The steps recited in the amended claims disclose an improvement to technical fields, such as the aforementioned fields of cryptanalysis and cryptography. Thus, Applicant respectfully submits that the amended claims are integrated into a practical application under step 2A, Prong Two…’

Examiner's response:
Applicant's argument is not persuasive, because contrary to Applicant's argument, integers are not "a tangible result" and thus cannot 'recite a practical application', as argued. Integers are mathematical. Claims do read "using the set of integers as a solution to the random modular subset sum problem".

Applicant further argues, (see page 11, 2nd paragraph to page 12, 2nd paragraph):
‘… Office Action does not appear to include an analysis under step 2B… amended claims recite claim elements that amount to significantly more than a mathematical formula. For example, claim elements such as "manipulating... to obtain inputs that enable an information processing apparatus to solve random modular subset sum problems" and "converting values of 'W' and 'b' into binary format to allow for input of 'W' and 'b' to the information processing apparatus" underscore an inventive concept that amounts to more than mere claiming of a mathematical formula. The claims… describe an inventive concept of modifying parameters of a random modular subset sum problem such that an information processing apparatus may solve the random modular subset sum problem and are thus patent-eligible under step 2B. The described inventive concept represents a distinct improvement to technical fields as described above in relation to step 2A, Prong Two because the claims disclose a faster and/or more efficient method of solving random modular subset sum problems. Thus, Applicant respectfully submits that the amended claims recite patent-eligible subject matter under step 2B…’


Applicant's argument is not persuasive, because “manipulating the… random integers, the divisor, and the remainder to obtain inputs” and 'converting values of "W" and "b" into binary format' limitations, manipulating integers/numbers and converting values of a matrix and vector into binary format are mathematical relationships and/or calculations. A transformation of one data form to another data form is not statutory. This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Gottschalk v. Benson (Benson hereinafter), 409 U.S. 63, 67 (1972), which has been found by the courts to be an abstract idea. As to the "obtain inputs that enable an information processing apparatus", 'allow for input of "W" and "b" to the information processing apparatus', and 'providing the matrix "W" and the vector "b" to the information processing apparatus', they are analogous to “mere data gathering”. As to the "obtaining an output from the information processing apparatus that represents… integers", it is considered displaying at best. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. The claims recite the additional element(s) of an information processing apparatus. However, an information processing apparatus is routine, well known and conventional in the pertinent art (see for example the references cited above).
Examiner notes that the claimed "information processing apparatus" is merely exemplified in the Specification and in U.S. Publication No. 20180075342. The Specification reads "[0026] An example of an information processing apparatus that includes Ising units is provided in U.S. Publication No. 2018/0075342, filed on August 30, 2017 and incorporated in this disclosure in its entirety". Examiner notes that the MPEP reads "incorporated by reference" or "incorporation by reference" and is mute about "incorporated in this disclosure in its entirety". Appropriate correction or clarification is required. Applicant is invited to clarify the equivalence between "incorporated by reference" or "incorporation by reference" and "incorporated in this disclosure in its entirety", if any. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
***
/JUAN C OCHOA/		6/19/2021Primary Examiner, Art Unit 2127